Title: From James Madison to Edmund Pendleton, 19 September 1780
From: Madison, James
To: Pendleton, Edmund


Dear Sir
Philada. Sepr. 19[t]h. 1780
I was in hopes when I wrote my last that I should be able by this post to congratulate you on the arrival of the french fleet from the W. Indies But so far is this from being the case, that it comes from authority which seems to have a just claim to our faith that Admiral Rodney is actually at the Hook with 12. Sail of the line & 4 frigates. It is still said however that a french fleet is somewhere on the coast. The arrival of Rodney is certainly an evidence that it had quited the Islands and was suspected to be coming hither. It is also given out at New York that a reinforcement of 4000 troops will arrive next mont[h] from England. Another part of our reports is that 5 or 6000 troops will embark at N. York on the 25th. inst. for Virga. or S. Carolina: but it is not to be supposed that such a measure will be hazarded in the present ticklish state of things. 22 Sail of the Quebeck fleet are carried prizes into N. England.
I am Dr Sir with sincere respect Yr. Obt friend & Servt.
J. Madison Jnr.
P.S. The mortality in this place exceeds any thing ever remembered. The only person of note that occurs at present is the Lady of President Reid who fell a victim to it yesterday morning.
